Citation Nr: 1603267	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a benign growth of the brain.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1962 to March 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  However, jurisdiction rests with the RO in Winston-Salem, North Carolina. 

These matters were before the Board in December 2014 and July 2015.  They now return for appellate review.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file within Virtual VA.

In July 2015, the Board noted entitlement to an effective date prior to December 5, 2008 for the award of service connection for degenerative disc disease of the lumbar spine status post laminectomy, was raised by the record in an April 2015 statement, and referred such for adjudication by the Agency of Original Jurisdiction (AOJ).  Although the record reflects the Appeal Management Center referred the issue to the AOJ via a November 2015 memorandum, the claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In a December 2015 statement, received by VA prior to the promulgation of a decision in the appeal, the Veteran stated that withdrawal of his appeal was requested; in conjunction with such he also reiterated his request for withdrawal of his appeal on the coversheet of a November 2015 supplemental statement of the case, issued for entitlement to service connection for a benign growth of the brain and entitlement to service connection for epilepsy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a benign growth of the brain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for epilepsy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In a December 2015 statement, received by VA prior to the promulgation of a decision in the appeal, the Veteran stated that withdrawal of his appeal was requested.  In conjunction with such, he also reiterated his request for withdrawal of his appeal on the coversheet of the November 2015 supplemental statement of the case issued for entitlement to service connection for a benign growth of the brain and entitlement to service connection for epilepsy.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.


ORDER

The appeal for entitlement to service connection for a benign growth of the brain is dismissed.

The appeal for entitlement to service connection for epilepsy is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


